


110 HRES 690 IH: Expressing grave concern of the House of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 690
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Israel (for
			 himself and Mr. Knollenberg) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing grave concern of the House of
		  Representatives for Iran and Syria’s continued and systematic violations of
		  U.N. Resolutions 1701 and 1559.
	
	
		Whereas both resolutions 1559 and 1701 call for Lebanon’s
			 sovereignty and political independence, and the disarmament of all armed
			 militias and foreign forces;
		Whereas resolution 1701 specifically calls for the
			 immediate and unconditional release of abducted Israeli soldiers;
		Whereas Iran and Syria continue to replenish Hezbollah's
			 arsenal and rehabilitate its military force, reaching a greater weapons
			 capacity than before the Second Lebanon War;
		Whereas the arms embargo has not been effectively enforced
			 and weapons are steadily smuggled into Lebanon from Syria and Iran;
		Whereas political assassinations and terrorism aimed at
			 anti-Syrian Lebanese political leaders have threatened Lebanese
			 independence;
		Whereas Israel Defense Forces soldiers Ehud Goldwasser and
			 Eldad Regev, abducted by Hezbollah forces on July 12, 2006, have not been
			 released; and
		Whereas Israel has fulfilled it obligations in resolution
			 1701 by withdrawing its troops from southern Lebanon and maintaining the
			 ceasefire: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)demands that all provisions of U.N.
			 Resolutions be implemented including—
				(A)Hezbollah immediately and unconditionally
			 release Israel Defense Force soldiers Ehud Goldwasser and Eldad Regev, as
			 mandated by U.N. Resolution 1701;
				(B)Hezbollah and other armed Lebanese and
			 non-Lebanese militias groups disband and disarm as required by both U.N.
			 Resolutions 1559 and 1701; and
				(C)the arms embargo be strictly enforced, as
			 both resolutions demand there be no weapons in Lebanon without the consent of
			 its Government and no authority other than that of its Government;
				(2)expresses—
				(A)its unwavering support and commitment to
			 the unconditional release of the abducted Israeli soldiers;
				(B)its support for the Government of Lebanon
			 in asserting it sovereignty by extending its authority throughout its
			 territory, particularly in the South;
				(C)its support for the U.N. mandated UNIFIL
			 troops, and its strong hope for the expansion of its troops to the Syrian
			 border to enforce the weapons embargo;
				(D)its vigorous support for a democratic
			 Lebanon, with disarmed Lebanese and non-Lebanese militias; and
				(E)its deepest concern that the continued
			 failure of the international community to live up to its commitments to stop
			 Hezbollah's rearmament could once again lead to war; and
				(3)condemns—
				(A)Iran and Syria for its ongoing violation of
			 U.N. Resolutions 1701 and 1559, especially in re-arming Hezbollah; and
				(B)Iran and Syria, for sponsoring, financing,
			 and arming terrorist organizations internationally and specifically within
			 Lebanon.
				
